DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merit for claims 1, 3 – 5 and 21 – 28. Claims 6 – 20 are cancelled.
Claim Objections
Claim 26 is objected to because of the following informalities: Claim 26 recites “each element” and should recite “each element of the plurality of elements”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 – 5 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 5 and 26 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1 and 5 recites the limitation “the first region is about 70% or greater” in lines  5 and 2 respectively.  As outlined above the term is vague in that it is unclear as to what exactly is being claimed.
Further, claim 1 recites the limitation “the plurality of body holes” in lines 7 – 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a plurality of holes”.
Claim 26 further uses the relative term “about”.  Appropriate correction is required.
Claims 3 – 5 and 21 – 22 are further rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (U.S. Patent Publication No. 2011/0277789 A1).
Regarding Independent Claim 1, Benson teaches a brush (Fig. 8A), comprising: a body (rotatable substrate, 820a) comprising a first polymer material (856a; Paragraph [0071]) comprising a first body region (856a; Annotated Fig. 8A) a second body region (859a;Fig. 8A; Paragraph [0072]) adjacent to the first body region along a longitudinal length of the body (Fig. 8a; first (856a) and second (859a) body regions are adjacent along the length of the core, 820a), wherein a first body porosity of the first body region (856a) is about 70% (Paragraphs [0119] and [0120]) or greater; and a channel (core, 872a) 

    PNG
    media_image1.png
    466
    654
    media_image1.png
    Greyscale

Benson does not explicitly teach that a second body porosity is greater than the first body porosity, however, Benson does teach  the selected pore size and porosity depend upon the application and materials used to form the porous pad material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second body porosity of Benson to explicitly be greater than the first body porosity since selecting a material for a suitable use is within the skill of one ordinary in the art.
Regarding Claim 4, Benson teaches the brush (Fig. 8A), further comprising a plurality of brushing elements (Annotated Fig. 8A) disposed on the body (820a), the brushing elements comprising a second polymer material (Paragraph [0071]).  
Regarding Claim 5, Benson teaches the brush (Fig. 8A) wherein the brushing elements (Annotated Fig. 8A) comprise a plurality of element holes (850) having a first element region (at location of holes, 850), wherein a first element porosity of the first element region is greater than about 70% 
Regarding Claim 22, Benson teaches the brush (Fig. 8A) wherein the body (820a) is a cylindrical body (Fig. 8a) having an outer circumferential surface and an inner circumferential surface (Fig. 8a), the inner circumferential surface forming the channel (872a; Fig. 8).
Response to Arguments
Applicant’s arguments, filed December 15, 2021 with respect to rejected claims 1 – 5 under 35 U.S.C 102 has been fully considered and are not persuasive; therefore, the rejection has been maintained. During interview conducted on December 14, 2021 claim amendments to claim 1 were discussed, however, all amendments discussed were not presented in amended claim 1.  Therefore, claim 1 as presented,  is rejected as being unpatentable over Benson, as discussed above.
Allowable Subject Matter
Claims 3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23 – 25 and 27 – 28 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723